Citation Nr: 1608340	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-06 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased compensable disability rating for hemorrhoids


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


The Veteran had active service from May 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in January 2016.  A transcript of the hearing has been associated with the claims file.  

Following the RO's most recent adjudication of the case in a January 2015 Supplemental Statement of the Case (SSOC), additional VA medical records were associated with the claims file.  The claims file does not show that the Veteran submitted a waiver of initial RO review for this evidence.  This evidence is not relevant however.  Although the medical records refer to the Veteran's hemorrhoids, there are no findings relevant to the severity of the condition.  Therefore these medical records are not relevant to the appeal, and a waiver is not needed, such that the Board can proceed with appellate review.  38 C.F.R. 20.1304(c); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In January 2011 and October 2015, the RO issued rating decisions regarding PTSD and jungle rot of the feet.  The Veteran testified at the Board hearing that he had filed a "letter of disagreement" with regards to the PTSD issue.  See Board Hr'g Tr. 12.  An earlier Report of Contact from February 2013 also documents his statements that he had already filed a notice of disagreement (NOD) with respect to the 10 percent rating assigned for PTSD in the January 2011 rating decision.  Generally, the filing of an NOD places a matter into appellate status, requiring the Board to remand for issuance of a statement of the case (SOC).  See 38 C.F.R. § 3.103(f), 19.9(c) (2014).  Effective from March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) as a Notice of Disagreement (NOD) if it is submitted on a standardized form provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201 (from March 24, 2015); also 79 Fed. Reg. 57698 (September 25, 2014) (this final rule will apply only with respect to claims and appeals filed 180 days after the date this rule is published); VA Form 21-0958, "NOTICE OF DISAGREEMENT."  

After an exhaustive review of the claims file, including its Virtual VA and Veterans Benefits Management System (VBMS) components, the Board has been unable to locate any filing relevant to the Veteran's disagreement with either the January 2011 or the October 2015 rating decision.  A presumption of regularity dictates that, if the RO had received the letter, the RO would have associated it with the claims file and acted on it in some manner.  Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010).  Stated differently, because it is not located in the claims file, it is assumed the RO did not receive it.  Otherwise, his Board hearing testimony cannot constitute a valid NOD.  Therefore, the PTSD issue is not presently in appellate status before the Board, and the Board can take no further action on the matter.  See 38 C.F.R. § 20.201(a) (as amended September 25, 2014); see also 38 C.F.R. § 19.9(c) (2015).  

The issue of entitlement to an increased initial rating for PTSD, to include whether a timely appeal was filed after the January 2011 rating decision, has been raised by the Veteran, most recently at the Board hearing.  See Board Hr'g Tr. 12.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action.  


FINDINGS OF FACT

Throughout the appeal period, the Veteran's hemorrhoid condition has been manifested by a mild to moderate degree of severity without large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  




CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.114 DC 7336 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in June 2010, which was sent prior to the September 2010 rating decision on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  He testified at his Board hearing that he had had no treatment for his hemorrhoids at VA.  See Board Hr'g Tr. 5.   He testified that his treatment had been with private providers, including a family physician and with specialists for colonoscopies.  Board Hr'g Tr. 6-7, 11. At the Board hearing, the record was left open for the Veteran to submit any further relevant records.  He did not submit any further records and did not request VA to obtain any records.  Therefore, the Board must assume that the Veteran does not wish those records to be considered.  See 38 C.F.R. § 3.159(c)(1)(i); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street); see also Brokowski v. Shinseki, 23 Vet. App. 79, 89 (2009)) (the duty to assist is not a license for a fishing expedition to determine if there might be some unspecified information which could possibly support a claim).  In either event, the Veteran testified that his private provider "just prescribes suppositories," which indicates that those records may not provide any descriptions of the disability or other medical findings sufficient to determine its level of severity in the context of the rating schedule.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Otherwise, VA examinations have been conducted in September 2010 and November 2014 , and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).  

In this regard, the Board takes particular notice of the Veteran's Board hearing testimony indicating that the November 2014 VA examiner stood approximately 15 feet away from him and observed the area.  See Board Hr'g Tr. 4, 6.  Without more, the Board cannot find a reason to remand for a new VA examination in light of this testimony.  

First, the Board may presume that the VA medical staff competently discharged their duties, and the Veteran's own lay judgment is not adequate to rebut this presumption.  See Rizzo v. Shinseki,  580 F.3d 1288, 1292 (Fed. Cir 2009); Hilkert v. West, 12 Vet. App. 145  (1999).  The conduct of a medical examination is a matter requiring the examiner to exercise his expert medical judgment in the proper way to conduct the examination.  This cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to determine the correct way to conduct a VA examination for hemorrhoids.  Thus, the Veteran, as a lay person, has not established the competence needed to rebut the presumption of medical competence, and he cites no record evidence indicating that the examiner was unqualified through training, education or experience to conduct the examination.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Therefore, the Board must assume that the VA examiner conducted the examination in accord with his professional medical judgment as it pertains to capturing the necessary information needed to complete the examination.  

Even without reference to the presumption of medical competence, the November 2014 examination report itself contains detailed information concerning the severity of the condition, including the exact location and size of skin tags in the examined area.  This tends to suggest that the VA examiner's observations, no matter how far away, were sufficient to determine the presence or absence of those symptoms associated with hemorrhoids.  Accordingly, the face of the examination report itself tends to support its regularity and adequacy.  See, e.g., Wise v. Shinseki¸ 26 Vet. App. 517, 526-27 (2014).  

Therefore, the Board finds that VA examination to be adequate.  Because there is no indication that his symptoms have materially increased in severity since the November 2014 VA examination, the Board finds no reason to remand for a new VA examination.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the evidentiary record appears to be complete.

C.  Bryant

As noted in the Introduction section, the Veteran testified at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully explained the issue involved in the increased rating claim, to include the specific criteria needed to establish an increased rating for hemorrhoids.  See Board Hr'g Tr.  9.  The undersigned and the Veteran's representative also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See Board Hr'g Tr.  4, 6-7, 11.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran is seeking an increased rating for his hemorrhoids.  He filed a claim for increase in May 2010, which begins the period of appellate review now before the Board (including consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned a noncompensable (zero percent) rating throughout the appeal period.  

A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

The Veteran's hemorrhoid disability has been assigned a disability rating under Diagnostic Code (DC) 7336 of 38 C.F.R. § 4.114.  The applicable rating schedule is set forth as follows:

7336   Hemorrhoids, external or internal:

With persistent bleeding and with secondary anemia, or with fissures
20
Large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences
10
Mild or moderate
0

C. Application of the Rating Schedule

In this case, the Board has carefully considered all assembled evidence, and finds that the disability picture of the Veteran's hemorrhoids does not more nearly approximate the rating criteria at a higher disability level.  More specifically, the evidence demonstrates a mild or moderate disability level without large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  

In connection with this appeal, the Veteran has undergone two VA examinations.  

First, in September 2010, he reported anal itching, diarrhea and pain. He had no tenesmus, swelling and perianal discharge, constant itching and diarrhea, or pain at beginning of movement. He did not report a leakage of stool.  He had hemorrhoids which recurred frequently.  He described the residuals of still having internal hemorrhoids, periodically having flare-ups with pain and itching.  He had no further problems with external hemorrhoids.  The treatment he used was suppositories when he had flare-ups, but he had not needed to use them for approximately a year.  

On physical examination, the September 2010 VA examiner conducted a digital rectal examination, which showed a slight (in degree) reduction of lumen.  Rectal examination did not reveal any loss of sphincter control, loss of rectal tonus, fissure, ulceration, trauma, rectal bleeding, anal infections, proctitis, spinal cord injury or protrusions.  The anal reflexes and anal walls were normal.  Internal hemorrhoids were present on rectal examination, located at inferior and were reducible.  The size of the hemorrhoids was "very small." The VA examiner found no evidence of bleeding, and thrombosis was absent.  There was no evidence of frequent recurrence, without excessive redundant tissue.  No rectal fistula was noted on examination.  The VA examiner concluded that the condition did not cause anemia, and there were no findings of malnutrition.

On VA examination in November 2014, the Veteran complained of current symptoms involving itching weekly and bleeding about one time per month after hard stood.  He used over-the-counter medication, and he denied diapers, leakage, and incontinence.  On physical examination the VA examiner observed external skin tags, but no fistula/fissures and no thrombosis.  The VA examiner classified the condition to be "[m]ild or moderate" in severity.  The VA examiner found no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's hemorrhoids.  No laboratory testing was performed.  

Both of these examinations confirm that the condition is manifested by a mild to moderate degree of severity without large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  

The Veteran himself testified at the January 2016 Board hearing that he was still having problems since his past surgery, including bleeding sometimes when he would wipe.  Board Hr'g Tr. 3.  The hemorrhoids were external at times.  Board Hr'g Tr. 4.  Further, he would sometimes put his hand in to have the bowel movements come out, and that caused bleeding if the bowel movement was hard.  See Board Hr'g Tr. 4.  He would also have to put quite a bit of pressure to push out the bowel movements.  Board Hr'g Tr. 4.  He had never been diagnosed as anemic.  Board Hr'g Tr. 9.  

It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Moreover, the Veteran's hemorrhoid condition manifests with some symptoms readily observable by a lay person, such as bleeding.  Accordingly, the lay evidence is competent evidence to this extent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Fountain, 27 Vet. App. at 274-75.  However, the rating schedule for evaluating hemorrhoids requires precise medical findings, including findings as to the presence or absence of "redundant tissue" and anemia.  It does not appear that the Veteran has a background in medicine, or a related field, such that he can be recognized as having the medical expertise needed to report such medical findings.  Accordingly, his testimony is useful in understanding those symptoms he is competent to identify and the effect of the disability on his daily life, but does not provide a basis for assigning a higher rating.  

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a compensable percent rating at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, even after resolving all reasonable doubt in the Veteran's favor, a compensable rating is not assignable for his hemorrhoid, and staged ratings are not for assignment. 

D. Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10.  

Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v.  Brown, 9 Vet. App. 337, 339 (1996).  

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  Section § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See id.

(2) Discussion

In this case, referral for extraschedular consideration is not warranted.  The Veteran's service-connected hemorrhoid  disability is manifested by signs and symptoms such as pain, itching, and bleeding, plus needing put quite a bit of pressure to push out the bowels.  Board Hr'g Tr. 4.   (The September 2010 examination establishes that the Veteran had no functional effects associated with his hemorrhoids, and the subsequent evidence is consistent with the September 2010 examination.)  The severity of the symptoms associated with hemorrhoids, as set forth in the rating schedule, is contemplated along a broad and non-exclusive continuum beginning from a mild to moderate degree of severity with a noncompensable rating moving toward more severe symptoms, expressed with terms such as "irreducible" or "persistent" and other requisite criteria for a compensable schedular rating.  See Grassa v. McDonald, No. 14-1925, 2015 WL 3441239, at *5 (Vet. App. May 29, 2015) (nonprecedential).  Therefore, the complete and comprehensive signs and symptoms of the Veteran's hemorrhoids are contemplated by the rating schedule. 

Thus, the rating schedule was purposely designed to compensate for all symptoms of his hemorrhoid disability.  Therefore, the Board must conclude that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's hemorrhoid disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

Finally, the Board notes that the Veteran is service-connected for disabilities other than hemorrhoids, including PTSD.  However, there appear to be no additional symptoms or effects that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.  

For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted.  

In light of the foregoing, even after resolving all reasonable doubt in the Veteran's favor, a compensable rating is not assignable for his hemorrhoid disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  The appeal is denied.  


ORDER

A compensable disability rating for hemorrhoids is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


